Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 3, 2022 wherein claims 1-20 are canceled and new claims 21-36 are introduced.  This application is a continuation of US application 15/190689, now US patent 10781158, filed June 23, 2016, which is a continuation of US application 14/841229, now US patent 9375408, filed August 31, 2015, which claims benefit of provisional application 62/044566, filed September 2, 2014.
Claims 21-36 are pending in this application.
Claims 21-36 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claims 15-20 under 35 USC 112(d) for failing to include all of the limitations of the base claim, has been fully considered ad found to be persuasive to remove the rejection as the rejected claims have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claims 1-10 and 12-14 under 35 USC 102(a)(1) for being anticipated by Murugan et al., has been fully considered and found to be persuasive to remove the rejection as claims 1-10 and 12-14 are canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claims 1-11 and 14 under 35 USC 102(a)(1) for being anticipated by Riordan et al., has been fully considered and found to be persuasive to remove the rejection as claims 1-11 and 14 are canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claims 15 and 19 under 35 USC 103 for being obvious over Murugan et al. in view of Liu et al., has been fully considered and found to be persuasive to remove the rejection as claims 15 and 19 are canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 20 under 35 USC 103 for being obvious over Murugan et al. in view of Liu et al. in view of Abdelwahed et al., has been fully considered and found to be persuasive to remove the rejection as claim 20 is canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 17 under 35 USC 103 for being obvious over Murugan et al. in view of Koya et al., has been fully considered and found to be persuasive to remove the rejection as claim 17 is canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 20 under 35 USC 103 for being obvious over Murugan et al. in view of Chan et al., has been fully considered and found to be persuasive to remove the rejection as claim 20 is canceled.  Therefore the rejection is withdrawn.
Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Murugan et al. in view of Liu et al. in view of Sulkowski et al., has been fully considered and found to be persuasive to remove the rejection as claim 16 is canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 17 under 35 USC 103 for being obvious over Riordan et al., has been fully considered and found to be persuasive to remove the rejection as claim 17 is canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 19 under 35 USC 103 for being obvious over Riordan et al. in view of Vander Jagt et al., has been fully considered and found to be persuasive to remove the rejection as claim 19 is canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claims 15, 16, and 18 under 35 USC 103 for being obvious over Riordan et al. in view of Vander Jagt et al. in view of Sulkowski et al., has been fully considered and found to be persuasive to remove the rejection as claims 15, 16, and 18 are canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 20 under 35 USC 103 for being obvious over Riordan et al. in view of Vander Jagt et al. in view of Abdelwahed et al., has been fully considered and found to be persuasive to remove the rejection as claim 20 is canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. (Non-patent literature reference 27 included with 8/19/2020 information disclosure statement) in view of Demirbilek et al. (Reference included with PTO-892)
	Independent claim 21 claims a method comprising administering to a subject in need of treatment for a disorder a pharmaceutical composition comprising non-deuterated tetrahydrocurcumin and a pharmaceutically acceptable vehicle comprising polyenyl phosphatidylcholine.  For the purposes of claim interpretation, “non-deuterated tetrahydrocurcumin” is interpreted to mean tetrahydrocurcumin wherein the abundance of deuterium nuclei is not substantially greater than the natural abundance of deuterium in biological molecules, even if trace amounts of deuterium are present.  Independent claim 24 claims a method comprising identifying a subject in need of protection of an organ and administering to the subject a pharmaceutical composition comprising tetrahydrocurcumin and a pharmaceutically acceptable vehicle.  Independent claim 30 claims a pharmaceutical composition comprising tetrahydrocurcumin and a pharmaceutically acceptable vehicle.  Dependent claims 22 and 25 further specify characteristics of the subject being treated.  Dependent claims 23 and 26 specify that the composition is administered by oral or intravenous administration.
	Furthermore with respect to the interpretation of the term “chronic kidney disease” appearing in claim 21, according to Pyram et al., (Reference included with PTO-892) kidney dysfunction in diabetic subjects is considered to be a form of chronic kidney disease.
	Murugan et al. discloses an experiment wherein diabetes is induced in rats and the rats are treated by intragastric administration of tetrahydrocurcumin. (p. 1721 right column “induction of diabetes” and “experimental design”) Diabetic animals were seen to have higher levels of markers of oxidative stress in the liver and kidney, which were reduced by administration of tetrahydrocurcumin. (p. 1722 right column table 1) Administration of tetrahydrocurcumin further reduced hyperglycemia in diabetic animals. (p. 1723 right column “changes in blood glucose and plasma insulin”) Diabetic animals also displayed pathological changes to their kidney which was reversed by administration of tetrahydrocurcumin, thereby disclosing a method of treating kidney disease. (p. 1725 left column “Histopathological observations”) The experiment done by Murugan therefore is a method of treating a pathological condition (diabetes or kidney disease) in a subject by administering tetrahydrocurcumin in an aqueous vehicle according to claims 21-23, and a method of protecting an organ according to claims 24-26.  With respect to claim 30 the aqueous suspension used in the disclosed experiment is a composition of tetrahydrocurcumin in a pharmaceutical vehicle.  Murugan et al. does note disclose a composition further comprising polyenylphosphatidylcholine or a method further comprising administering polyenylphosphatidylcholine to a subject.
Demirbilek et al. discloses that polyenylphosphatidylcholine has antioxidant, cytoprotective and anti-inflammatory effects. (p. 748 left column first paragraph) Demirbilek et al. furthermore discloses a study of the effect of polyenylphosphatidylcholine on oxidative damage to kidney tissue of rats. (p. 748 “Materials and Methods”) This treatment reduced markers of oxidative damage in the kidney. (p. 749 right column last paragraph, p. 750 left column first and second paragraphs) This compound is suggested to be useful for treating conditions associated with ischemia/reperfusion injury to the kidney. (p. 754 left column last paragraph – right column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer tetrahydrocurcumin and polyenylphosphatidylcholine to a subject suffering from diabetic kidney injury.  One of ordinary skill in the art would have found it to be obvious to combine these two therapeutic agents because they are both disclosed to be useful for treating the same condition, namely oxidative stress to the kidney.
Regarding the specific amount of polyenylphosphatidylcholine described in claim 31, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the optimal amount of this active agent, absent any showing of criticality in Applicant’s disclosure.
Therefore the invention taken as a whole is prima facie obvious.

Claims 24-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Riordan et al. (US pre-grant publication 2008/0260704, of record in previous action) in view of Goode et al. (Reference included with PTO-892) in view of  Polichetti et al. (Reference included with PTO-892)
Independent claim 24 claims a method comprising administering to a subject in need of treatment for a disorder a pharmaceutical composition comprising tetrahydrocurcumin and a pharmaceutically acceptable vehicle.  Independent claim 6 claims a method comprising identifying a subject in need of protection of an organ and administering to the subject a pharmaceutical composition comprising tetrahydrocurcumin and a pharmaceutically acceptable vehicle.  Independent claim 27 claims a method of treating heart failure in a subject comprising administering such a composition.  Independent claim 30 claims a pharmaceutical composition comprising tetrahydrocurcumin and a pharmaceutically acceptable vehicle.  Dependent claim 25 further specifies that the organ being preserved is selected from a list including the heart.  Dependent claims 26 and 29 specify that the composition is administered by oral or intravenous administration.
Riordan et al. discloses a method for treating cardiovascular disease, for example heart failure, in a subject comprising administering to the subject comprising administering a cell population to the subject in combination with an antioxidant. (p. 1 paragraphs 7-8) Preferred antioxidants include tetrahydrocurcumin. (p. 1 paragraph 11) Riordan et al. further discloses measuring oxidative stress in the subject and administering the antioxidant in a concentration sufficient to reduce oxidative stress and prevent oxidative stress from inhibiting the effect of the cell population. (p. 2 paragraphs 12-13) Riordan et al. further discloses that subjects being treated for heart disease often display increased markers of inflammation and oxidative stress, and that these conditions inhibit the ability of implanted stem cells to self-renew. (p. 2 paragraphs 19-20) Antioxidants can be provided intravenously. (p. 3 paragraph 21) A patient suffering from heart failure would fall within the scope of patients in need of treatment or prevention of heart failure as recited in claim 27 as well as one in need of protection of an organ as recited in claim 24.  Intravenous administration of a pharmaceutical composition requires that the pharmaceutical composition further comprise a carrier.  Riordan et al. further discloses that antioxidants used in the invention can include ascorbic acid (vitamin C), tocopherol (vitamin E) and alpha lipoic acid. Riordan et al. does not further describe a method comprising administering polyenylphosphatidylcholine to a subject, or a pharmaceutical composition further comprising polyenylphosphatidylcholine.
Goode et al. discloses that the main modifiable risk factors for coronary heart disease as hyperlipidemia, hypertension, smoking, and diabetes mellitus. (p. 262 left column first paragraph) Furthermore Goode et al. discloses that reducing hyperlipidemia has been observed to lead to a reduction in hypertension as well. (p. 362 left column last paragraph – right column first paragraph) Although the effect is small, it is regarded as potentially having a large impact on the incidence of coronary heart disease. (p. 363 left column second paragraph)
Polichetti et al. discloses a study of the effect of polyunsaturated lecithin on atherogenic lipoproteins and HDL in hypercholesterolemic rabbits. (p. 2564 first three paragraphs) Administration of soybean polyenylphosphatidylcholine was seen to reduce cholesterol and triacylglycerol levels. (p. 274 second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer polyenylphosphatidylcholine such a soybean lecithin to a subject being treated for heart disease by the method described by Riordan et al.  One of ordinary skill in the art would have seen these two treatments to both be useful for treating the same subject population, namely those suffering from cardiovascular disease, especially in view of the disclosure by Goode et al. that hyperlipidemia is one of the main modifiable risk factors for coronary heart disease.
Still further, one of ordinary skill in the art would have found it to be obvious to treat a subject suffering from heart disease and also suffering from hypertension, in view of the disclosure of Goode et al. that hypertension is also a major risk factor for heart disease, and that reduction in hyperlipidemia is expected to lead to a significant improvement in hear disease based on a reduction in hypertension. 
Regarding the specific amount of polyenylphosphatidylcholine described in claim 31, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the optimal amount of this active agent, absent any showing of criticality in Applicant’s disclosure.
For these reasons the invention taken as a whole is prima facie obvious.

Claims 21-26, 30, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. in view of Demirbilek et al. as applied to claims 21-26, 30, and 31 above, and further in view of Liu et al. (NPL Reference 22 and English translation of abstract included with PTO-1449 filed 8/19/2020)
	The disclosure of Murugan et al. is discussed above.  Murugan et al. does not specifically disclose a composition further comprising a phospholipid or phosphatidylcholine, or wherein the vehicle is a liposome, as recited in claim 35.
	However Liu et al. discloses that administration of eicosapentaenoic acid phosphatidylcholine to diabetic rats at a dosage of 25 or 75 mg/kg improves oral glucose tolerance and kidney function. (abstract) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to produce a pharmaceutical formulation comprising both tetrahydrocurcumin and liposomal eicosapentaenoic acid phosphatidylcholine.  One of ordinary skill in the art would have combined these two compounds because they are both disclosed in the art as being useful for the same purpose, namely treating diabetes and associated kidney dysfunction.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. in view of Liu et al. in view of Demirbilek et al. as applied to claims 21-26, 30, 31, and 35 above, and further in view of Abdelwahed et al. (NPL reference 1 included with PTO-1449 filed 8/19/2020)
	The disclosures of Murugan et al., Liu et al., and Demirbilek et al. are discussed above.  Murugan et al. in view of Liu et al. in view of Demirbilek et al. does not disclose a composition comprising polyvinylpyrrolidone. (PVP)
	However Abdelwahed et al. discloses that freeze-drying is an attractive method for enhancing the stability of particulate vectors such as liposomes. (p. 87 left column) Various cryoprotectants for freeze-drying such as PVP were tested. (p. 88 left column last paragraph) PVP was seen to produce a freeze-dried product that was stable for long periods of storage. (p. 93 table 4)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of tetrahydrocurcumin and EPA-PC as described by Murugan et al. in view of Liu et al. as a freeze-dried composition using PVP as a stabilizer.  One of ordinary skill in the art would have been motivated to do so based on a rationale of applying a known technique for improvement, namely freeze-drying liposomes with PVP as a stabilizer, to a known material ready for improvement, namely EPA-PC liposomes described by Liu et al.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. in view of Demirbilek et al. as applied to claims 21-26, 30, and 31 above, and further in view of Koya et al. (NPL reference 19 included with PTO-1449 filed 8/19/2020)
	The disclosures of Murugan et al. and Demirbilek et al. are discussed above.  Murugan et al. in view of Demirbilek et al. does not disclose a composition comprising vitamin E such as tocopherol.
	However Koya et al. discloses a study of diabetic rats treated with d-alpha-tocopherol. (p. 427 left column second paragraph) Administration of alpha-tocopherol normalized PKC activity in the glomeruli of diabetic rats, (p. 430 figure 1) as well as the glomular filtration rate and filtration fraction, (p. 431 figure 3) and urinary albumin excretion. (p. 431 figure 4)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of tetrahydrocurcumin as described by Murugan et al. further comprising alpha-tocopherol. One of ordinary skill in the art would have combined these two compounds because they are both disclosed in the art as being useful for the same purpose, namely treating diabetes and associated kidney dysfunction.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. in view of Demirbilek et al. as applied to claims 21-26, 30, and 31 above, and further in view of Chan et al. (US patent 7442720, cited in PTO-1449 filed 8/19/2020)
	The disclosures of Murugan et al. and Demirbilek et al. are discussed above.  Murugan et al. in view of Demirbilek et al. does not disclose a composition comprising cysteamine.
	However Chan et al. discloses compositions for treating diabetes and preventing or delaying complications of diabetes. (column 3 lines 50-57) Specifically the compositions comprise cysteamine and an additional therapeutic agent. (column 3 liens 58-67) Complications of diabetes include kidney disease. (column 5 line 63 – column 6 line 7)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of tetrahydrocurcumin and polyenylphosphatidylcholine as described by Murugan et al. and Demirbilek et al. further comprising cysteamine. One of ordinary skill in the art would have combined these two compounds because they are both disclosed in the art as being useful for the same purpose, namely treating diabetes and associated kidney dysfunction.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. in view of Demirbilek et al. in view of Liu et al. as applied to claims 21-26, 30, and 31 above, and further in view of Sulkowski et al. (NPL reference 42 cited in PTO-1449 filed 8/19/2020)
	The disclosures of Murugan et al., Demirbilek et al., and Liu et al. are discussed above.  Murugan et al. in view of Demirbilek et al. in view of Liu et al. does not disclose a composition comprising another lipid such as cholesterol.
	However Sulkowski et al. discloses liposomes having various contents of phosphatidylcholine and cholesterol. (p. 738 section 2.2) Cholesterol is disclosed as having a stabilizing effect on liposome bilayers and prolonging their in vivo circulation time. (p. 738 left column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of tetrahydrocurcumin and EPA-PC as described by Murugan et al. in view of Demirbilek et al. in view of Liu et al. further comprising cholesterol.  One of ordinary skill in the art would have been motivated to do so based on a rationale of applying a known technique for improvement, namely adding cholesterol, to a known material ready for improvement, namely EPA-PC liposomes described by Liu et al.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Riordan et al. in view of Goode et al. in view of Polichetti et al. as applied to claims 24-31 and 33 above, and further in view of Vander Jagt et al. (US patent 8841326, of record in previous action)
The disclosures of Riordan et al., Goode et al. and Polichetti et al. discussed above.  Riordan et al. in view of Goode et al. in view of Polichetti et al. does not disclose a composition further comprising a liposome.
Vander Jagt et al. discloses methods of treating a subject afflicted with a disease comprising administering to the subject a curcumin derivative. (column 13 lines 28-31) This method can be used to treat any disease associated with inflammation. (column 14 lines 39-14) Curcumin derivatives include tetrahydrocurcumin. (column 27 compound 13a) These compounds can be administered in dosage forms including liposomes. (column 50 lines 61-65)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the tetrahydrocurcumin described by Vander Riordan et al. as a liposome.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Vander Jagt et al. discloses that liposomes are a suitable vehicle for administration of tetrahydrocurcumin, including for the treatment of conditions involving inflammation. 
	Therefore the invention taken as a whole is prima facie obvious.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Riordan et al. in view of Goode et al. in view of Polichetti et al. in view of Vander Jagt et al. as applied to claims 21-31, 33, and 35 above, and further in view of Sulkowski et al. (NPL reference 42 cited in PTO-1449 filed 8/19/2020)
	The disclosures of Riordan et al., Goode et al., Polichetti et al., and Vander Jagt et al. are discussed above.  Riordan et al. in view of Goode et al. in view of Polichetti et al. in view of Vander Jagt et al. does not disclose a composition comprising further lipids such as a phosphatidylcholine and cholesterol.
	However Sulkowski et al. discloses liposomes having various contents of phosphatidylcholine and cholesterol. (p. 738 section 2.2) Cholesterol is disclosed as having a stabilizing effect on liposome bilayers and prolonging their in vivo circulation time. (p. 738 left column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of tetrahydrocurcumin as described by Riordan et al. and polyenylphosphatidylcholine as described by Polichetti et al. in a liposome as described by Vander Jagt et al. wherein the liposome comprises DPPC and cholesterol.  One of ordinary skill in the art would have been motivated to do so based on a rationale of applying a known technique for improvement, namely adding cholesterol, to a known material ready for improvement, namely liposomal tetrahydrocurcumin described by Vander Jagt et al.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Riordan et al. in view of Goode et al. in view of Polichetti et al. Vander Jagt et al. as applied to claims 21-31, 33, and 35 above, and further in view of Abdelwahed et al. (NPL reference 1 included with PTO-1449 filed 8/19/2020)
	The disclosures of Riordan et al., Goode et al., Polichetti et al. and Vander Jagt et al. are discussed above.  Riordan et al. in view of Goode et al. in view of Polichetti et al. in view of Vander Jagt et al. does not disclose a composition comprising polyvinylpyrrolidone. (PVP)
	However Abdelwahed et al. discloses that freeze-drying is an attractive method for enhancing the stability of particulate vectors such as liposomes. (p. 87 left column) Various cryoprotectants for freeze-drying such as PVP were tested. (p. 88 left column last paragraph) PVP was seen to produce a freeze-dried product that was stable for long periods of storage. (p. 93 table 4)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of tetrahydrocurcumin and EPA-PC as described by Riordan et al. in view of Goode et al. in view of Polichetti et al. in view of Vander Jagt et al. as a freeze-dried composition using PVP as a stabilizer.  One of ordinary skill in the art would have been motivated to do so based on a rationale of applying a known technique for improvement, namely freeze-drying liposomes with PVP as a stabilizer, to a known material ready for improvement, namely liposomal tetrahydrocurcumin described by Vander Jagt et al.
	Therefore the invention taken as a whole is prima facie obvious.

The following rejections of record in the previous action are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-26 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 11-12 of U.S. Patent No. 10781158. (of record in previous action, herein referred to as ‘158) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘158 anticipate the claimed invention.
	Specifically independent claims 1-3 and 7 of ‘158 claim a method of protecting a kidney in a subject having a disorder including for example a liver or heart disorder, comprising administering to the subject a composition comprising tetrahydrocurcumin and a pharmaceutical vehicle.  These claims describe the limitations of present independent claim 24 and dependent claim 21 because they claim a method of treating a disorder which would involve protecting an organ including the heart or liver as recited in the claims.  Claim 3 of ‘158 specifies oral administration as described in present claim 26.  Furthermore claims 11-12 of ‘158 describe a pharmaceutical composition that further comprises polyenylphosphatidylcholine.  While claim 1 of ‘158 does not specifically describe administering this composition in the method of claim 1, it would have been obvious to one of ordinary skill in the art do so because the portions of the disclosure of ‘158 that support this claim describe it is useful in therapeutic methods involving protecting an organ. (see e.g. column 1 lines 61-67 and column 2 lines 43-49 of ‘158)

Claims 24-26 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 11-12 of U.S. Patent No. 9375408. (of record in previous action, herein referred to as ‘408) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘408 anticipate the claimed invention.
	Specifically independent claims 1-3 and 7 of ‘408 claim a method of protecting a kidney in a subject having a disorder including for example a liver or heart disorder, comprising administering to the subject a composition comprising deuterated or non-deuterated tetrahydrocurcumin, and a pharmaceutical vehicle.  These claims describe the limitations of present independent claim 24 and dependent claim 21 because they claim a method of treating a disorder which would involve protecting an organ including the heart or liver as recited in the claims.  Claim 3 of ‘408 specifies oral administration as described in present claim 26.  Furthermore claims 11-12 of ‘408 describe a pharmaceutical composition that further comprises polyenylphosphatidylcholine.  While claim 1 of ‘408 does not specifically describe administering this composition in the method of claim 1, it would have been obvious to one of ordinary skill in the art do so because the portions of the disclosure of ‘408 that support this claim describe it is useful in therapeutic methods involving protecting an organ. (see e.g. column 1 lines 61-67 and column 2 lines 43-49 of ‘408)

Claims 30, 31, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24-30 of copending Application No. 16/811759 (reference application, published as pre-grant publication 2021/0308074, of record in previous action, here referred to as ‘759). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘759 anticipate the claimed invention.
Specifically claim 21 of ‘759 claims a composition comprising tetrahydrocurcumin.  Claim 24 of ‘759 further requires the presence of polyenylphosphatidylcholine, anticipating claims 30.  Claims 25 and 27-29 of ‘759 further specify the same additional compounds as present claims 33-36.  Claim 30 of ‘759 specifies the same concentration of polyenylphosphatidylcholine as present claim 31.  Therefore the claims of ‘759 anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/18/2022